Citation Nr: 0120606	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-22 095A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tachycardia claimed 
as a heart disorder.  

2.  Entitlement to service connection for deviated nasal 
septum with sinusitis.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1966.  

The current appeal arose from a June 1999 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston Salem, North Carolina.  The 
RO denied entitlement to service connection for deviated 
nasal septum with sinusitis, tinnitus, and tachycardia, 
claimed as a heart disorder.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 2000, a transcript of which has been 
associated with the claims file.

In his substantive appeal, received in November 1999, the 
veteran elected to appear personally at a hearing before a 
Member of the Board of Veterans' Appeals (Board) in 
Washington, D.C.  In correspondence submitted in July 2001, 
he withdrew the hearing request.

The case has been forwarded to the Board for appellate 
review.  

The issues of entitlement to service connection for deviated 
nasal septum with sinusitis and tinnitus are addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The service medical records are negative for tachycardia.

2.  Tachycardia was initially reported some years after 
service.



3.  Tachycardia is not a disability under the law.

4.  Cardiovascular disease was not shown in service, 
disabling to a compensable degree during the first post 
service year, nor is such shown by the evidentiary record.

5.  The most recently dated medical evidence of record, a 
September 1998 private medical examination report, shows a 
regular rate and rhythm with no cardiovascular abnormalities 
found on examination.

6.  The probative, competent medical evidence of record fails 
to show that the veteran has a chronic acquired disorder for 
VA compensation purposes which is manifested by tachycardia, 
claimed as a heart disorder.  


CONCLUSION OF LAW

A chronic acquired disorder for VA compensation purposes with 
tachycardia as a manifestation thereof was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for cardiovascular disease.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp 2001); 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303(c), 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

Service medical records show no findings, treatment, or 
diagnosis of tachycardia or any other heart disorder.  

Associated with the claims file are numerous post service 
records, which consist of private medical records that show 
treatment for rapid heartbeat.  Diagnoses include probable 
supraventricular tachycardia with syncope; inducible 
ventricular tachycardia; and ventricular tachycardia induced 
with electrophysiologic studies, controlled with medication.  
The records relate the earliest onset of tachycardia to 1970.

On VA general examination conducted in February 1993 the 
veteran reported a history of heart palpitations and thumping 
heartbeat.  The diagnosis was paroxysmal atrial tachycardia 
under treatment with abnormal electrocardiogram secondary to 
drug effect.  

On file is a report of a private medical examination dated in 
September 1998.  The clinical evaluation of the 
cardiovascular system shows the veteran had regular rate and 
rhythm, S1 and S2.  Pulse was 80 and regular.  Blood pressure 
was 102/64.  He reported a history of inducible ventricular 
tachycardia without any further episodes.  No cardiovascular 
abnormalities were found on examination.

During his April 2000 personal hearing the veteran testified 
that he began to experience heart palpitations while in the 
field.  There was no medical help available.  Thereafter, he 
went to sick bay; however, the physicians found no 
abnormality on examination.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection. 

Congenital or developmental defects as such as not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2000).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for cardiovascular disease if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A(b)) (West Supp. 2001); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA and private treatment reports. 

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his claim.  
The RO informed him of the evidence to support his claim via 
the rating decision and associated correspondence, and 
statement and supplemental statements of the case and 
associated correspondence issued since the appellant filed 
his original claim.  The above documentation in the aggregate 
has informed the veteran of the rationale for the denial of 
his claim.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  




In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claim for adjudication by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection 

Tachycardia is rapid beating of the heart, conventionally 
applied to rates over 100 per minute.  See Stedman's Medical 
Dictionary 1758 (26th ed. 1995).

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnosis of tachycardia, 
claimed as a heart disorder. 

Post service medical records show that the veteran has been 
diagnosed on multiple occasions with tachycardia; however, 
the records do not reflect a diagnosis of any organic 
cardiovascular disorder.  Moreover, there is no evidence of 
any chronic disease in service or during an applicable 
presumption period, muchless on the basis of the evidentiary 
record.  38 C.F.R. §§ 3.307 and 3.309.  

As noted above, the laws and regulations provide that service 
connection is warranted for disability due to injury or 
disease incurred in or aggravated by service.  38 C.F.R. 
§3.303; Hickson, supra.  Here, although the medical evidence 
shows that tachycardia has been clinically noted since 1970, 
it has not been associated with any disability upon which a 
grant of service connection could be predicated.  
Accordingly, there is no chronic acquired cardiovascular 
disorder for VA compensation purposes which was incurred in 
or aggravated by service.  




The veteran has failed to provide evidence that he is 
suffering from a current disability because tachycardia is 
actually a symptom and not, in and of itself, a disability.  
The Board notes that such a symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet App 282 (1999). 

Of particular importance is the most recently dated 
comprehensive medical examination report on file dated in 
September 1998.  That examination report shows a completely 
normal examination of the cardiovascular system.  Heart rate 
was reported as 80 and classified as normal.  The veteran 
reported that he did have a history of inducible ventricular 
tachycardia, but that such had terminated without any further 
episodes.  

This examination report, the latest dated examination report 
of record, shows that the veteran does not have a heart 
disorder as claimed linked to service, muchless tachycardia, 
which is not a disability under the law for VA compensation 
purposes.  38 C.F.R. § 3.303(c).

The veteran's own opinions and statements that he has a 
chronic acquired heart disorder for VA compensation purposes 
manifested by tachycardia related to his period of service is 
not competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has tachycardia, claimed as a heart disorder related 
to his service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tachycardia, claimed as 
a heart disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for tachycardia, claimed as 
a heart disorder is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA 
codified at 38 U.S.C.A. §§ 5103, 5107 (West Supp. 2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As to the claims for service connection for tinnitus and 
deviated nasal septum with sinusitis, because of the change 
in the law brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records show that the veteran was seen 
with complaints of "pulling sensation" with pain in the 
right ear.  A history of drainage was noted.  His notes that 
his military occupational specialty was basic field 
artillery.  He has asserted that he has tinnitus.  

The service medical records show that the veteran was treated 
for and diagnosed with deviated nasal septum with breathing 
difficulties and sinusitis.  The separation examination noted 
deviated nasal septum, right.  He has asserted that he 
continues to experience breathing difficulties/sinusitis 
secondary to deviated nasal septum. 

VA special examinations could serve to determine whether the 
veteran has tinnitus or deviated nasal septum with sinusitis, 
and if so whether these disabilities are related to his 
period of active service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
deviated nasal septum with sinusitis and 
tinnitus.

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been 
obtained.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. A. 
§ 5103A(b)(2) (West Supp. 2001). 

3.  The RO should arrange for a VA 
audiology/ear, nose, and throat 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of a deviated 
nasal septum with sinusitis and tinnitus.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination. The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. Any further indicated 
special studies should be conducted.

The examiner must address the following 
medical issues:

(a) Does the veteran have tinnitus?

(b) If so, is it at least as likely as 
not that it is related to his service?

(c) Did the veteran's deviated nasal 
septum with sinusitis pre-exist service, 
and if so, were they aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all new notification and 
development action required by the new 
law are completed and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for tinnitus and 
deviated nasal septum with sinusitis.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection. 38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 



